         Case 2:20-cv-01513-JDP Document 4 Filed 09/29/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CHARLES WILLIAMS,                                   No. 2:20-cv-1513-EFB P
11                        Plaintiff,
12             v.                                         ORDER
13    SACRAMENTO COUNTY,
14                        Defendant.
15

16            Plaintiff is a former county jail inmate proceeding without counsel in an action brought

17   under 42 U.S.C. § 1983. In addition to filing a complaint (ECF No. 1), he has also filed an

18   application to proceed in forma pauperis (ECF No. 2). For the reasons stated hereafter, his

19   application to proceed in forma pauperis is granted but his complaint is dismissed with leave to

20   amend.

21                                 Application to Proceed In Forma Pauperis

22            Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1).

23   Accordingly, plaintiff’s request to proceed in forma pauperis is granted.

24                                                  Screening

25            I.     Legal Standards

26            Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

27   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

28   which relief may be granted, or seeks monetary relief against an immune defendant.
                                                         1
         Case 2:20-cv-01513-JDP Document 4 Filed 09/29/20 Page 2 of 4

 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint's allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
12           In reviewing a complaint under this standard, the court must accept as true the allegations
13   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
14   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
15   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
16   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
17   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
18   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
19   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
20           II.     Analysis
21           Plaintiff appears to allege he was housed at the Rio Cosumnes Correctional Facility as a
22   pre-trial detainee. See ECF No. 1 at 3 (noting he was “treated guilty before proven innocent”).
23   He claims he was “placed in COVID 19 harms way,” because the conditions of his confinement
24   did not allow social distancing, masks were not available, and no testing was done. Id. Plaintiff
25   seeks 12.5 million dollars in damages. Id.
26           The complaint cannot survive screening for three reasons. First, plaintiff has not alleged
27   any harm to warrant the relief he requests. He does not, for instance, allege that he has contracted
28   coronavirus, and he is not currently confined at the jail and allegedly currently at risk based on
                                                          2
         Case 2:20-cv-01513-JDP Document 4 Filed 09/29/20 Page 3 of 4

 1   conditions at the jail. Second, he does not identify a claim for relief or identify any particular
 2   individual who caused him any harm. And finally, he has not pleaded facts to state a claim
 3   against “Sacramento Co.,” the only defendant he has identified. A county is only liable under
 4   section 1983 if plaintiff shows that his constitutional injury was caused by employees acting
 5   pursuant to the municipality’s policy or custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle,
 6   429 U.S. 274, 280 (1977); Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691
 7   (1978); Villegas v. Gilroy Garlic Festival Ass'n, 541 F.3d 950, 964 (9th Cir. 2008). Here,
 8   plaintiff has failed to identify the existence of any County policy. If plaintiff wishes to proceed
 9   with a claim against Sacramento County, he must identify a specific policy and plead facts
10   demonstrating that the policy is what caused a violation of his constitutional rights pursuant to 42
11   U.S.C. § 1983. The court will grant leave to amend so that plaintiff may articulate his claims
12   with greater detail and specificity.
13          III.    Leave to Amend
14          Plaintiff is cautioned that any amended complaint must identify as a defendant only
15   persons who personally participated in a substantial way in depriving him of his constitutional
16   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
17   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
18   perform an act he is legally required to do that causes the alleged deprivation). Plaintiff may also
19   include any allegations based on state law that are so closely related to his federal allegations that
20   “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
21          The amended complaint must also contain a caption including the names of all defendants.
22   Fed. R. Civ. P. 10(a).
23          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
24   George v. Smith, 507 F.3d 605 at 607.
25          Any amended complaint must be written or typed so that it so that it is complete in itself
26   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
27   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
28   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
                                                         3
         Case 2:20-cv-01513-JDP Document 4 Filed 09/29/20 Page 4 of 4

 1   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 2   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 3   1967)).
 4             Any amended complaint should be as concise as possible in fulfilling the above
 5   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
 6   background which has no bearing on his legal claims. He should also take pains to ensure that his
 7   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 8   and organization. Plaintiff should carefully consider whether each of the defendants he names
 9   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
10   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
11                                                 Conclusion
12             Accordingly, it is ORDERED that
13             1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
14             2. Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend within 30 days
15   from the date of service of this order; and
16             3. Failure to file an amended complaint that complies with this order may result in the
17   dismissal of this action for the reasons stated herein.
18   DATED: September 29, 2020.
19

20

21

22

23

24

25

26

27

28
                                                         4
